Citation Nr: 1009951	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-12 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for posttraumatic 
stress disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1966 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2007of a 
Department of Veterans Affairs (VA) Regional Office (RO).

Regardless of how the RO ruled on the claim to reopen, the 
Board must decide whether the claim should be reopened, which 
is a threshold jurisdictional question for the Board.  

The reopened claim of service connection is REMANDED to the 
RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In a decision in May 2003, the Board denied the Veteran's 
claim of service connection for posttraumatic stress 
disorder. 

2.  The evidence presented since the Board's decision in May 
2003 relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1.  The decision in May 2003 by the Board, denying the claim 
of service connection for posttraumatic stress disorder, is 
final.  38 U.S.C.A. § 7104 (West 2002).



2.  The additional evidence presented since the decision by 
the Board in May 2003, denying service connection for 
posttraumatic stress disorder, is new and material, and the 
claim of service connection is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

In light of the favorable disposition, that is, the reopening 
of the claim of service connection, further discussion here 
of compliance with the VCAA with regard to the claim to 
reopen is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a decision in May 2003, the Board denied the Veteran's 
claim of service connection for posttraumatic stress disorder 
on the grounds that there was no credible supporting evidence 
on an in-service stressor or competent evidence of a nexus 
linking posttraumatic stress disorder to an in-service 
stressor.  

Although the Board's decision in may 2003 is final, a claim 
may be reopened upon presentation of new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In February 2007, the Veteran applied to reopen the claim.



Legal Criteria

A claim that is the subject of a prior final denial may be 
reopened if new and material evidence is presented.  If the 
claim is reopened, the claim will be reviewed on the merits, 
considering all the evidence of record.  38 U.S.C.A. §§ 5108, 
7105. 

As the Veteran's current application to reopen the claim was 
received after August 2001, the current regulatory definition 
of new and material evidence applies.

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Analysis

The claim of service connection for posttraumatic stress 
disorder was denied by the RO in a rating decision in April 
1992 by the RO on the grounds that the Veteran's post-service 
work with the CIA was more stressful than the Veteran's 
military service.  The Veteran appealed the rating decision 
to the Board.  In the decision in May 2003, the Board denied 
the claim on the grounds that there was no credible 
supporting evidence on an in-service stressor or competent 
evidence of a nexus linking posttraumatic stress disorder to 
an in-service stressor. 

The additional evidence since the Board's decision in May 
2003 includes an assessment in August 2007 by a VA staff 
psychologist.  According to the VA psychologist, although the 
Veteran encountered other and more extreme stressors during 
his tours-of-duty with the CIA subsequent to his tour-of-duty 
with the USAF in Thailand, the onset of posttraumatic stress 
disorder symptomatology was very likely to have been 
resultant from service.  The diagnoses were posttraumatic 
stress disorder and major depressive disorder.  The VA 
psychologist identified the in-service stressors as proximity 
to enemy lines, incoming small arms and mortar fire; and help 
with the wounded and dying from rescue and recovery 
operations.

The Board finds that this evidence is new and material, as it 
relates to an unestablished fact necessary to substantiate 
the claim, namely, that posttraumatic stress disorder may be 
related to events in service.  As the evidence raises a 
reasonable possibility of substantiating the claim, the claim 
is reopened.


ORDER

As new and material evidence has been presented, the claim of 
service connection for posttraumatic stress disorder is 
reopened, and to this extent only the appeal is granted.


REMAND

Before deciding the claim of service connection on the 
merits, further procedural and evidentiary development under 
the duty to assist is needed.



Accordingly, the case is REMANDED for the following action:

1.  Contact the proper federal 
custodian of United States Air Force 
records for the unit history and 
lessons learned of the 40th Aerospace 
Rescue and Recovery Squadron (40th 
ARRS), a helicopter rescue squadron at 
Udorn Airfield, Thailand, from April 1, 
1969, to July 31, 1969, and from August 
1, 1969, to November 30, 1969.  If it 
is reasonably certain that the records 
do not exist or further efforts to 
obtain the records would be futile, 
notify the Veteran and his 
representative in accordance with 
38 C.F.R. § 3.159(e).

2.  If there is evidence of any alleged 
in-service stressor, that is, proximity 
to enemy lines with incoming small arms 
and mortar fire, or rescue or recovery 
operations of downed crewmen or downed 
aircraft, afford the Veteran a VA 
examination to determine whether it is at 
least as likely as not that the Veteran 
has posttraumatic stress disorder based 
on the credible supporting evidence of 
the in-service stressor. 

If there is a diagnosis other than 
posttraumatic stress disorder, the 
examiner is asked to express an opinion 
as to whether it is at least as likely as 
not that the Veteran's psychiatric 
disorder is related to the Veteran's 
active military service.

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as 
not" does not mean "within the 
realm of possibility."  

Rather, it means that the weight 
of the medical evidence both for 
and against the conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against causation.

The Veteran's file should be provided 
to the examiner for review.

3.  After the above development is 
completed, adjudicate the claim. If 
there is a diagnosis other than 
posttraumatic stress disorder, 
adjudicate the claim, Clemons v. 
Shinseki, 23 Vet. App. 1, 4-5 (2009).  

If the benefit sought remains adverse 
to the Veteran, furnish the Veteran and 
his representative a supplemental 
statement of the case and return the 
case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


